119 T.C. No. 16



                UNITED STATES TAX COURT



             JOHN MAIER III, Petitioner v.
     COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 5410-02.              Filed November 20, 2002.



     P filed a petition with the Court challenging R’s
administrative determination granting his former spouse
relief from joint and several liability on joint
returns pursuant to sec. 6015(f), I.R.C. R moved to
dismiss for lack of jurisdiction.

     Held: The Court will grant R’s motion and dismiss
this case for lack of jurisdiction on the ground that R
did not issue a notice of deficiency to P, nor did R
make any other determination with regard to P that
would confer jurisdiction on the Court.


John Maier III, pro se.

Charles Hall and Scott E. Fink, for respondent.
                               - 2 -


                              OPINION

     DAWSON, Judge:   This case was assigned to Chief Special

Trial Judge Peter J. Panuthos, pursuant to the provisions of

section 7443A(b)(5) and Rules 180, 181, and 183.1    The Court

agrees with and adopts the opinion of the Chief Special Trial

Judge, which is set forth below.

                OPINION OF THE SPECIAL TRIAL JUDGE

     PANUTHOS, Chief Special Trial Judge:   This matter is before

the Court on respondent’s motion to dismiss for lack of

jurisdiction.   As explained in detail below, we shall grant

respondent’s motion to dismiss.

                          Background

     John Maier III (petitioner) filed joint Federal income tax

returns with his then wife, Judith L. Maier (Ms. Maier), for the

taxable years 1990, 1991, 1992, 1993, and 1994.     The Maiers

reported taxes due on their returns for the taxable years 1990,

1991, 1992, 1993, and 1994, but failed to pay all or part of such

taxes.

     On December 22, 1995, the Maiers executed a separation

agreement.   The separation agreement addressed the Maiers’

outstanding Federal and State income tax liabilities as follows:


     1
        Section references are to sections of the Internal
Revenue Code, as amended, and Rule references are to the Tax
Court Rules of Practice and Procedure.
                                 - 3 -

                              SECTION NINE

            PAYMENT OF JOINT DEBTS BY HUSBAND AND WIFE

          All existing [debts] of the husband and wife shall
     remain the joint obligations of the husband and wife.
     The major joint debts of the parties are past due
     income taxes, both federal and state. These
     obligations, by operation of law, are joint obligations
     and such obligations cannot be changed from being joint
     obligations by the parties. Currently, the wife is
     paying New York State for past income taxes and the
     husband is making payments under a Chapter 13 plan and
     the Federal taxes are the priority creditor. Both the
     husband and wife recognize that it is in their best
     interest to pay all such taxes as quickly as possible.
     The husband and wife agree to use their best efforts to
     pay such taxes and to continue to make payments as set
     forth above. Should either party become unable to pay,
     the other party shall be, as a matter of law, required
     to pay all remaining unpaid taxes. However, any
     payments made by one of the parties, either voluntarily
     or involuntarily, shall not be reimbursed by the other
     party.

        *         *       *        *         *    *       *

                          SECTION EIGHTEEN

                         INCOME TAX RETURNS

          The parties agree that commencing with the tax
     year 1995 (due April 15, 1996), either party may file
     separately unless both parties mutually agree to file
     jointly. The parties agree that the husband and wife
     shall remain jointly responsible without contribution
     from the other to pay any deficiency in income taxes,
     federal and state, relating to the marital income of
     the parties for earlier years. Husband and wife shall
     also remain jointly liable to pay any penalty or
     interest arising from such income tax liability.

     On December 29, 1995, a final judgment of divorce was

entered and filed by the Supreme Court of New York (County of

Schoharie).    The Maiers’ marriage was terminated pursuant to the
                                - 4 -

final judgment of divorce.   The final judgment of divorce stated

in pertinent part: “it is further ORDERED, ADJUDGED AND DECREED,

that the Separation Agreement dated December 22, 1995, be

incorporated in this decree and shall survive the same, and not

be merged within it”.

     On December 22, 1999, Ms. Maier filed with respondent a Form

8857, Request For Innocent Spouse Relief, requesting relief from

joint and several liability for the taxable years 1990, 1991,

1992, 1993, and 1994.   Respondent notified petitioner that Ms.

Maier had elected to claim relief from joint and several

liability and invited petitioner to submit to respondent

information relevant to Ms. Maier’s claim.   Petitioner submitted

information to respondent by mail and spoke with respondent’s

representatives by telephone, but he was not permitted to present

his position in person.

     On December 11, 2001, respondent issued two letters to

petitioner.    In the first letter, respondent informed petitioner

that Ms. Maier’s claim for relief from joint and several

liability for the taxable year 1990 was not considered because

the period of limitations with regard to collection under section

6502 expired as to Ms. Maier on September 30, 2001.   The letter

also stated:   “Your collection statute has been extended to April

2, 2006 because of your bankruptcy filing.   You are now the sole

person responsible for the repayment of the 1990 taxes.”    In the
                              - 5 -

second letter, respondent informed petitioner that Ms. Maier’s

claim for relief from joint and several liability for the taxable

years 1991, 1992, 1993, and 1994 had been granted under section

6015(f).2

     On December 24, 2001, respondent issued to petitioner a

notice of change to his account for the taxable year 1990 stating

that he owed $26,077.75, consisting of tax, a penalty for late

payment, and interest.

     On March 6, 2002, petitioner filed a petition with the Court

styled “PETITION FOR DETERMINATION OF RELIEF FROM JOINT AND

SEVERAL LIABILITY ON A JOINT RETURN”.3   The petition states that

petitioner disagrees with respondent’s determination granting Ms.

Maier relief from joint and several liability for the taxable

years 1990 to 1994.

     In response to the petition, respondent filed a motion to

dismiss for lack of jurisdiction.   Respondent contends that the

Court lacks jurisdiction in this case because petitioner has not

filed a claim for relief from joint and several liability,

respondent has not issued to petitioner a notice of deficiency


     2
        Sec. 6015(f) provides that the Commissioner may grant a
taxpayer relief from joint and several liability on a joint
return if, taking into account all the facts and circumstances,
it is inequitable to hold the individual liable for any unpaid
tax or any deficiency, and the taxpayer is not eligible for
relief under subsec. (b) or (c).
     3
        At the time the petition was filed, petitioner resided in
Kingston, New York.
                               - 6 -

under section 6213(a), and respondent has not made any other

determination with regard to petitioner that would confer

jurisdiction upon the Court.

     Petitioner filed an opposition to respondent’s motion to

dismiss.   He contends that respondent’s administrative

determination granting Ms. Maier relief from joint and several

liability for the years 1990 to 1994 deprived him of due process

of law, is contrary to section 6015(g)(2), and, absent review by

this Court, he will be deprived of a judicial remedy.

     Pursuant to notice, this matter was called for hearing at

the Court’s motions session in Washington, D.C.   Petitioner and

counsel for respondent appeared at the hearing and offered

argument with regard to respondent’s motion to dismiss.

                          Discussion

     Section 6013(d)(3) provides that if a husband and wife file

a joint Federal income tax return, “the tax shall be computed on

the aggregate income and the liability with respect to the tax

shall be joint and several.”   However, section 6015(a) provides

that, notwithstanding section 6013(d)(3), an individual who has

made a joint return may elect to seek relief from joint and

several liability on such return.   For a detailed discussion of

the legislative history of section 6015 (and its predecessor

section 6013), see Cheshire v. Commissioner, 115 T.C. 183, 188-

189 (2000), affd. 282 F.3d 326 (5th Cir. 2002).
                                 - 7 -

     The Tax Court is a court of limited jurisdiction, and we may

exercise our jurisdiction only to the extent authorized by

Congress.   Sec. 7442; Judge v. Commissioner, 88 T.C. 1175, 1180-

1181 (1987); Naftel v. Commissioner, 85 T.C. 527, 529 (1985).

Congress vested the Court with jurisdiction to review a

taxpayer’s election to claim relief from joint and several

liability on a joint return under specified circumstances.         See

King v. Commissioner, 115 T.C. 118, 121-122 (2000); Corson v.

Commissioner, 114 T.C. 354, 363-364 (2000).       A taxpayer may seek

relief from joint and several liability on a joint return by

raising the matter as an affirmative defense in a petition for

redetermination invoking the Court’s deficiency jurisdiction

under section 6213(a).   See Butler v. Commissioner, 114 T.C. 276,

287-289 (2000).   In addition, a taxpayer may file a so-called

stand-alone petition seeking relief from joint and several

liability on a joint return where the Commissioner has issued a

final determination denying the taxpayer’s claim for such relief

or the Commissioner has failed to rule on the taxpayer’s claim

within 6 months of its filing.    See sec. 6015(e)(1); Mora v.

Commissioner, 117 T.C. 279 (2001).       Finally, a taxpayer may

request relief from joint and several liability on a joint return

in a petition for review of a lien or levy action.      See secs.

6320(c), 6330(c)(2)(A)(i).
                                - 8 -

     In the instant case, Ms. Maier filed a request for relief

from joint and several liability with regard to unpaid taxes that

she and petitioner reported on joint returns for the taxable

years 1990 through 1994.    Following administrative proceedings,

respondent concluded:    (1) Ms. Maier was not responsible for

unpaid taxes for 1990 on the ground the period of limitations on

collection had expired as to her, and (2) Ms. Maier qualified for

relief from joint and several liability under section 6015(f) for

the years 1991 through 1994.    Having apparently obtained complete

relief administratively, Ms. Maier did not file a petition with

the Court.4

     The parties are in agreement that respondent has not issued

a notice of deficiency to petitioner for the years in question.

Therefore, petitioner cannot invoke the Court’s deficiency

jurisdiction under section 6213(a).     There likewise is no dispute

that petitioner did not file a Form 8857 requesting relief from

joint and several liability for any of the years in question, nor

has the Commissioner issued to petitioner a final determination

denying such relief.    Consequently, the petition filed herein

cannot be characterized as a stand-alone petition under section



     4
        Had respondent denied Ms. Maier’s claim for relief under
sec. 6015(f), she would have had the opportunity to invoke the
Court’s jurisdiction to review the matter under subsec. (e). See
Ewing v. Commissioner, 118 T.C. 494 (2002) (holding the Court has
jurisdiction to determine whether equitable relief is available
to a taxpayer for underpayment of tax shown on a joint return).
                               - 9 -

6015(e)(1).   Nor is there any indication that the petition was

filed for the purpose of obtaining review of a lien or levy

action under section 6320 or 6330.

     Section 6015 does not contemplate either the action or the

relief requested in the petition filed herein.    In particular,

section 6015(e)(1), titled “Petition For Review By Tax Court”,

provides in pertinent part that a petition may be filed with the

Court by an “individual * * * who elects” relief from joint and

several liability on a joint return.   Consistent with this

provision, section 6015(e)(1)(A) provides that a petition must be

filed:   (1) Within 90 days after the date the Secretary mails a

notice of final determination of relief to the individual; or (2)

if no notice of final determination is issued, no later than 6

months after the date an election is filed with the Secretary.

As previously discussed, petitioner has not filed an election

with respondent claiming relief from joint and several liability

on a joint return.   It is thus clear that petitioner does not

qualify as an individual who may file a petition with the Court

under section 6015(e)(1).

     Section 6015(e)(4) provides direction as to the nonelecting

or “other spouse”.   The section provides in pertinent part that

the “Tax Court shall develop rules which provide the individual

* * * not making the election with adequate notice and an

opportunity to become a party to a proceeding”.    (Emphasis
                                  - 10 -

added.)       Consistent with section 6015(e)(4), the Tax Court

promulgated Rule 325(b), which permits the “other individual” to

file a notice of intervention.       Reading section 6015(e) as a

whole and in conjunction with Rule 325(b), it is clear that

intervention by a nonelecting spouse presumes an existing

proceeding (i.e., a deficiency, stand-alone, or collection review

proceeding) brought by an electing spouse.       In the instant case,

there is no existing proceeding in which petitioner may

intervene.5

     Petitioner contends that respondent’s administrative

determination granting Ms. Maier relief from joint and several

liability violates the principle of res judicata embodied in

section 6015(g)(2).6      Petitioner also contends that respondent


     5
        Our holding that sec. 6015(e) does not contemplate the
present action is borne out by the host of ancillary issues that
would arise if the Court were to exercise jurisdiction. From a
procedural standpoint, we note that sec. 6015 does not establish
a time limit within which a nonelecting spouse may file such an
action. Along the same lines, there is no provision describing
the impact, if any, that the Court’s review of such matters might
have on the rights of an electing spouse who is granted relief
from joint and several liability during the administrative
process. We do not believe that Congress intended to cloud the
process with such uncertainty and ambiguity.
     6
        Sec. 313(a)(2)(A) of the Consolidated Appropriations Act
of 2001, Pub. L. 106-554, 114 Stat. 2763, redesignated former
subsec. (g) as subsec. (h) and inserted after subsec. (f) a new
subsec. (g) which provides in pertinent part:

     SEC. 6015(g) Credits And Refunds.--

          *         *       *       *       *       *        *
                                                        (continued...)
                              - 11 -

must respect the State court’s final judgment of divorce under

the Full Faith and Credit Clause contained in Article IV of the

U.S. Constitution.   In conjunction with these arguments,

petitioner avers that he should be permitted to maintain the

present action as a logical extension of the Court’s holdings in

cases such as King v. Commissioner, supra, and Corson v.

Commissioner, supra.

     The cases that petitioner cites in support of the

proposition that he should be permitted to maintain this action

concern section 6015(h)(2) (formerly section 6015(g), see supra

note 6), which provides:

          SEC. 6015(h). Regulations.--The Secretary shall
     prescribe such regulations as are necessary to carry
     out the provisions of this section, including--

         *      *       *        *       *       *       *

            (2) regulations providing the opportunity for an
     individual to have notice of, and an opportunity to
     participate in, any administrative proceeding with
     respect to an election made under subsection (b) or (c)
     by the other individual filing the joint return.

In Corson v. Commissioner, supra, the taxpayers filed with the



     6
      (...continued)
          (2) Res Judicata.--In the case of any election
     under subsection (b) or (c), if a decision of a court
     in any prior proceeding for the same taxable year has
     become final, such decision shall be conclusive except
     with respect to the qualification of the individual for
     relief which was not an issue in such proceeding. The
     exception contained in the preceding sentence shall not
     apply if the court determines that the individual
     participated meaningfully in such prior proceeding.
                                - 12 -

Court a joint petition for redetermination challenging a joint

notice of deficiency for the taxable year 1981.    After obtaining

separate counsel, the electing spouse filed an amendment to the

petition asserting her entitlement to relief from joint and

several liability under former section 6013(e).    After both

taxpayers entered into separate stipulations with the

Commissioner conceding an income tax deficiency of $21,711 and

the application of increased interest under section 6621(c), the

Commissioner entered into a further stipulation with the electing

spouse granting her relief from joint and several liability under

section 6015(c).   Upon learning of the second stipulation, the

nonelecting spouse declined to execute a stipulated decision for

submission to the Court, prompting the Commissioner to file a

motion for entry of decision.    In denying the Commissioner’s

motion, the Court stated:

          Section 6015(e)(1) is structured so that
     administrative consideration (or failure to rule) will
     precede any court action when innocent spouse status is
     raised in a stand alone petition. Section 6015(g)(2),
     in turn, contemplates an opportunity for the
     nonelecting spouse to participate at the administrative
     level. Section 6015(e)(4) then speaks of a similar
     chance for participation should the matter move from an
     administrative to a judicial forum. Hence, as a general
     premise, we believe that these subsections, when read
     together, reveal a concern on the part of the lawmakers
     with fairness to the nonelecting spouse and with
     providing him or her an opportunity to be heard on
     innocent spouse issues. Presumably, the purpose of
     affording to the nonelecting spouse an opportunity to
     be heard first in administrative proceedings and then
     in judicial proceedings is to ensure that innocent
     spouse relief is granted on the merits after taking
     into account all relevant evidence. After all, easing
                                - 13 -

     the standards for obtaining relief is not equivalent to
     giving relief where unwarranted.

Corson v. Commissioner, 114 T.C. at 365; see Hale Exemption Trust

v. Commissioner, T.C. Memo. 2001-89.     Although we did not attempt

to determine “the precise contours of the rights granted to a

nonelecting spouse under section 6015(e),” our denial of the

Commissioner’s motion for entry of decision had the effect of

allowing the nonelecting spouse his day in Court.     Corson v.

Commissioner, supra at 365.

     In King v. Commissioner, supra, the Court delineated the

procedures under which a nonelecting spouse would be permitted to

intervene and challenge an electing spouse’s claim for relief

under section 6015.   The circumstances in King differed from

those in Corson in that, while the Commissioner issued separate

notices of deficiency to the taxpayers, only the electing spouse

filed a petition for redetermination with the Court.    The sole

issue raised in the electing spouse’s petition was her claim for

relief from joint and several liability under former section

6013(e).   While the case was pending, Congress repealed former

section 6013(e) and enacted section 6015.    Thereafter, the

Commissioner filed with the Court a report stating that the

Commissioner concluded that the electing spouse qualified for

relief under section 6015(b).    The report further stated that the

Commissioner believed that the nonelecting spouse should be

notified of the action and be given an opportunity to participate

in the proceeding.    After the Court directed service of a copy of
                              - 14 -

the petition and a copy of the Court’s Rule 325 on the

nonelecting spouse, the nonelecting spouse filed with the Court a

motion for leave to file notice of intervention (embodying notice

of intervention).   The Court subsequently granted the nonelecting

spouse’s motion, stating:

          We hold that whenever, in the course of any
     proceeding before the Court, a taxpayer raises a claim
     for relief from joint liability under section 6015, and
     the other spouse (or former spouse) is not a party to
     the case, the Commissioner must serve notice of the
     claim on the other individual who filed the joint
     return for the year(s) in issue. The notice shall
     advise such other individual of his or her opportunity
     to file a notice of intervention for the sole purpose
     of challenging the petitioning individual's entitlement
     to relief from joint liability pursuant to section
     6015. Such notice shall include a copy of * * * Rule
     325. The Commissioner shall at the same time file with
     the Court a certification of such notice or, in a
     stand-alone case brought under section 6015(e)(1)(A),
     state in the answer that such notice has been provided.
     See * * * Rule 324(a)(2). Any intervention shall be
     made in accordance with the provisions of * * * Rule
     325(b).

King v. Commissioner, 115 T.C. at 125.

     The instant case differs fundamentally from Corson and King

in that the electing spouse (here Ms. Maier) did not file a

petition with the Court electing to claim relief under section

6015.   Ms. Maier did not file such petition with the Court

because respondent granted her claim for relief under section

6015(f) at the close of the administrative process.   In light of

this distinction, Corson and King do not support petitioner’s

contention that he should be permitted to invoke the Court’s
                                - 15 -

jurisdiction for the purpose of reviewing respondent’s

administrative determination.

     Section 6015(h)(2) contemplates that petitioner be given

notice of, and the opportunity to participate in, administrative

proceedings addressing Ms. Maier’s election to claim relief from

joint and several liability.7    The record shows that petitioner

was notified of Ms. Maier’s claim and that he was permitted to

submit information to respondent relative to that claim.

Although petitioner remains dissatisfied with the level of

participation afforded him during the administrative process,

there is no directive in section 6015, or any other statutory


     7
        Sec. 1.6015-6(a)(1), Income Tax Regs., provides in
pertinent part:

          §1.6015-6. Nonrequesting spouse’s notice and
     opportunity to participate in administrative
     proceedings.–-(a) In general–-(1) When the Secretary
     receives an election under §1.6015-2 or 1.6015-3, or a
     request for relief under §1.6015-4, the Secretary must
     send a notice to the nonrequesting spouse’s last known
     address that informs the nonrequesting spouse of the
     requesting spouse’s claim for relief. The notice must
     provide the nonrequesting spouse with an opportunity to
     submit any information that should be considered in
     determining whether the requesting spouse should be
     granted relief from joint and several liability. A
     nonrequesting spouse is not required to submit
     information under this section. * * *

          (2) The Secretary must notify the nonrequesting
     spouse of the Secretary’s final determination with
     respect to the requesting spouse’s claim for relief
     under section 6015. * * *

     Sec. 1.6015-6(b), Income Tax Regs., sets forth a
nonexclusive list of the matters that a nonrequesting spouse
might include in information submitted to the Secretary.
                              - 16 -

provision, vesting the Court with jurisdiction to review

respondent’s administrative determination to grant Ms. Maier

relief from joint and several liability.

     Petitioner contends that, absent review by the Court, he

will be left without a judicial remedy.    Whether petitioner truly

lacks a judicial remedy or not, it is well settled that the Court

may not rely on equitable considerations to expand its

jurisdiction beyond the parameters established by Congress.     See

Commissioner v. McCoy, 484 U.S. 3, 7 (1987) (holding per curiam

that the Tax Court is "a court of limited jurisdiction and lacks

general equitable powers"); Healy v. Commissioner, 351 F.2d 602,

603 (9th Cir. 1965) (holding in the context of a late filing that

"no matter how allegedly inequitable the situation" the Tax Court

does not have the authority to excuse a taxpayer from

jurisdiction requirements in the statute); Axe v. Commissioner,

58 T.C. 256, 259 (1972).   To the extent that petitioner believes

that he has suffered an injustice due to a flaw in the

controlling statutory provisions, his recourse may be to seek a

legislative remedy.
                              - 17 -

     Accordingly, we shall dismiss this case for lack of

jurisdiction.   To reflect the foregoing,

                                    An order will be entered

                               granting respondent’s motion

                               to dismiss for lack of

                               jurisdiction.